   Case:19-14834-EEB Doc#:5 Filed:06/11/19                            Entered:06/11/19 16:14:33 Page1 of 1
B2500E (Form 2500E) (12/15)



                                  UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF COLORADO

In re:                                                         )
Harvard Cider Company LLC                                      )         Case No. 19-14834-EEB
                                                               )
Debtor                                                         )        Chapter 11

                           SUMMONS TO DEBTOR IN INVOLUNTARY CASE

To the above-named debtor:

        A petition under title 11, United States Code was filed against you in this bankruptcy court on
June 4, 2019, requesting an order for relief under chapter 11 of the Bankruptcy Code (title 11 of the
United States Code).

       YOU ARE SUMMONED and required to file with the clerk of the bankruptcy court a motion
or answer to the petition within 21 days after the service of this summons. A copy of the petition is
attached.

                                        United States Bankruptcy Court Clerk
                                                     721 19th St.
                                                 Denver, CO 80202


At the same time, you must also serve a copy of your motion or answer on petitioner’s attorney.

                  Name and Address of Petitioner’s Attorney:
                  Michael J. Davis, #44287
                  DLG Law Group LLC
                  4100 E. Mississippi Avenue, Suite 420
                  Denver, Colorado 80246
                  Phone: (303) 758-5100
                  Fax: (303) 758-5055
                  Email: mdavis@DLGlaw.net

If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 1011(c).

If you fail to respond to this summons, the order for relief will be entered.


                                                       _ .HQQHWK6*DUGQHU              (Clerk of the Bankruptcy

         Court) Date:                         By:         79LQFHQW                  (Deputy Clerk)


* Set forth all names, including trade names, used by the debtor within the last 8 years. (Fed. R .Bankr. P. 1005).
